Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed, 07/01/2021 have been fully considered but they are not persuasive.

 Applicant’s Argument 1:
	Applicant argues in substance that SUN does not teach claim limitations “
 (1) detecting a conflict between a first base station operated by a first operator and a second base station operated by a second operator based on a coverage overlap between the first base station and the second base station, wherein the coverage overlap is determined based on a co- channel interference or adjacent channel interference between the first base station operated by the first operator and the second base station operated by the second operator; and  (2) resolving the conflict based on classifying a cause of the conflict as one of a plurality of classifications” (see REMARK). 

To support that Applicant argues in substance 
“Sun describes that "if a preferred frequency band of the operator A and a preferred frequency band of the operator B are close or the operator A or B uses a part of a preferred frequency band of the other one, in order to prevent possible mutual interference of the different operators at a same frequency band or adjacent frequency bands, the TDD ratios of the two need to be basically the same. Here, the base station of the operator A and the base station of the operator B may perform coordination through the declaring channel, so that the TDD ratios of the two are basically the same." Sun at para. [0088]. Sun also describes that "the base station of the operator A or the 
However, the "coordination through the declaring channel" of Sun does not disclose "detecting a conflict between a first base station operated by a first operator and a second base station operated by a second operator based on a coverage overlap between the first base station and the second base station," nor does the "broadcast message on the declaring channel" of Sun disclose these features. Rather, Sun simply describes "issuing a broadcast message on the declaring channel" to "prevent possible mutual interference of the different operators." Also, the "configured TDD ratio" of Sun does not disclose "wherein the coverage overlap is determined based on a co-channel interference or adjacent channel interference between the first base station operated by the first operator and the second base station operated by the second operator" because the "configured TDD ratio" of Sun is intended "to be altered ... to make interference between devices of different operators be as less as possible" thus "preventing possible mutual interference of the different operators" (see Sun at para. [0088]). Nowhere in the cited portions of Sun (or anywhere else in Sun) is seen to disclose "detecting a conflict between a first base station operated by a first operator and a second base station operated by a second operator based on a coverage overlap between the first base station and the second base station, wherein the coverage overlap is determined based on a co-channel interference or adjacent channel interference between the first base station operated by the first operator and the second base station operated by the second operator," as recited in independent claim 1..”

Examiner’s Response 1:
	The examiner respectfully disagrees. The claims merely recites, “a coverage overlap between the first base station and the second base station” without further defining the “a coverage overlap” limitation. As per Fig. 2-3 and Par. 0018, 0069, 0087-0088 of SUN, the base station A which is operated by service operator determines a 
 
 The Applicant is encouraged to amend the claims to clarify the definition of “determined based on a co- channel interference or adjacent channel interference” to make clear that the radio resources associated with the coverage overlap is related as describe in  Par. 0047 of Applicant’s specification. 


Applicant’s Argument 2:
	Applicant argues in substance that SUN does not teach claim limitations “
..  (2) resolving the conflict based on classifying a cause of the conflict as one of a plurality of classifications” (see REMARK). 

To support that Applicant argues in substance 
“However, the cited portions of Sun are not referring to "solutions" as purported in the Office Action, but rather describe how the declaring channel is allocated to multiple base stations so that each base station can issue its own broadcast message on the allocated portion of the declaring channel to prevent mutual interference with the other base stations (see Sun at paras. [0071] and [0088]).” (See REMARK”). 

Examiner’s Response 2:
	The examiner respectfully disagrees. SUN’s paragraphs 0035, 0049, 0071-0073 which is cited by the examiner, explains how “the mechanism. .having the resource allocation and management functions may also set and obtain, by dividing, a public frequency band in the frequency band resources to be allocated, such as a public frequency band N shown in FIG. 2, and the public frequency band is used to bear a declaring channel used by each base station to send a broadcast information, where the declaring channel may be used by base stations of multiple operators to issue their respective broadcast information without interference, for example, the first broadcast information sent by the second base station” (¶ 0071.emphsis added.)

Regarding all dependent claims: the applicant alleges that all dependent claims are allowable since they depend from all the independent claims above. The examiner respectfully disagrees in view of the above explanation of independent claims. Thus the rejection is deemed proper.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/JAE Y LEE/Primary Examiner, Art Unit 2466